DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
3.       The information disclosure statement (IDS) submitted on 02/09/2021, 04/05/2021, and 02/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.       The drawing(s) filed on 08/28/2020 are accepted by the Examiner.

Status of Claims
5.       Claims 1-25 are pending in this application.  

Claim Objections
6.	Claim 20 is objected to because of the following informalities:    
Claim 20 which depends from claim 18 is identical to claim 19, which also depends from claim 18.  Please cancel or amend claim 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3, 5, 10-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aiello et al. (US 2018/0091672).

Regarding Claim 1:
Aiello (US 2018/0091672) discloses at least one non-transitory computer-readable medium comprising computer-executable instructions which, when executed by a computing device, cause the computing device to carry out a method (‘system for validating a hologram on a document including a camera, memory, display and processor of a portable electronic device’ [0011]), the method comprising: 
capturing a plurality of images (e.g. ‘identity documents including passports, drivers licenses, bank notes, and title deed documents’ [0030]) using a camera (Fig. 1: “a mobile phone 101 having a front camera 102 and back camera 103. A user 105 opens an App running on the phone and captures information from an identity document 104 with either the front or back camera… The camera takes at least one photograph, but preferably a series of photos or a video clip of the document and the app attempts to determine the type of identification document being held up from the information captured.” [0030]); and 
analyzing the captured images by: 
recognizing images of the plurality of images as images of an identification document (“The system preferably is pre populated with a plurality of different types of documents including identity documents from any jurisdiction or location as required. For example in countries where states or territories are responsible for licensing then each jurisdiction may have a different driver's license. Each license may have a different layout and different security measures including different holograms. To ensure the app works for any jurisdiction in the country, the format for each license is stored in the system and is searchable by the app when it scans a document… Once the document images are captured, the information obtained is checked to identify the form or type of document that is being held up.” [0030-0031]); 
computing the angle of the camera relative to the identification document for the recognized images of the plurality of images (e.g. “Referring to FIG. 2 there is shown an example of the directional analysis in which the app instructs the user on how to manoeuvre the identification document so as to allow the app and camera to take the necessary photographs to correctly analyse the hologram.  Using phone 101, user is prompted on the phone screen 105 to move the ID in the way of the directional lines 106 as directed. Using the directional analysis images of the ID are captured from a plurality of angles and any holograms are identified and captured. If the card type is know then the app instructs the user to move the card in a predetermined manner to capture the holograms know to be on a genuine card. In this way the app can direct the user to manoeuvre the ID as required so that it may collect the required images from each part of the card on which holograms are expected to be present.” [0033-0034]); 
identifying at least one security feature of the identification document (e.g. ‘holograms on the ID’) based on the recognized images taken at multiple angles (Fig. 4 “the user continues to move the ID as directed in vertical movements and with up and down motion to get a sufficient analysis of the ID surface. Depending on the ID card type and the lightning conditions of the environment, a flash on the mobile may be utilised to assist in identifying holograms. Use of the flash can in some instances assist in prominently showing various hologram types and colour variations” [0040]); and 
verifying validity of the at least one security feature based on the recognized images taken at multiple angles (Fig. 5 “the process allows for pattern matching of holograms at various angles. Each hologram reacts differently to at different angles and different dimensional situations along with different variations of luminosity in the ambient environment. Using the directional analysis the app is able to detect the various reactions of the hologram security feature as illustrated in FIG. 5. The reactions are then compare to how that specific hologram is expected to react in the given environment.  In the example of FIG. 5, there are 3 expected visual possibilities for the genuine hologram. These are depicted as 109, 110 and 111 that show visual outcomes for this hologram type with various light hitting. Through analysing the image of the hologram actually taken the app matches the hologram style and also match it with a possible hologram reaction. The app is also able to match the hologram with the alignments expected on the ID and the exact placement of the hologram on the ID. In this way the system can determine the likelihood of a hologram and ID being genuine or fake.” [0041-0042]).

Regarding Claim 2:
Aiello further discloses the at least one non-transitory computer-readable medium of claim 1, wherein capturing a plurality of images using a camera comprises: 
providing instructions to a user indicating at what angles the camera of the computing device should be held relative to the identification document (“Using phone 101, user is prompted on the phone screen 105 to move the ID in the way of the directional lines 106 as directed. Using the directional analysis images of the ID are captured from a plurality of angles and any holograms are identified and captured. If the card type is know then the app instructs the user to move the card in a predetermined manner to capture the holograms know to be on a genuine card. In this way the app can direct the user to manoeuvre the ID as required so that it may collect the required images from each part of the card on which holograms are expected to be present.” [0034]).

Regarding Claim 3:
Aiello further discloses the at least one non-transitory computer-readable medium of claim 1, wherein recognizing images of the plurality of images as images of an identification document comprises: 
processing images of the captured plurality of images captured by identifying regions of the images comprising an identification document (“While it is possible to take a single series of images for each area of the card and then conduct the analysis, for increased accuracy the software engine determines the adequate amount images series that should be taken for each area of the ID. Once each area of the ID has been suitably exposed and the required images captured to perform the analysis then the user will be advised to move to another area of the ID or that the process is complete.” [0038]); and 
comparing identified regions of the images to images of known identification documents (“The holograms on the ID are exposed as seen in FIG. 4. Each pass of the vertical or horizontal movement is captured and the series of images are compared against the trained analysis in pattern that has been trained into the app engine.” [0037]).

Regarding Claim 5:
Aiello further discloses the at least one non-transitory computer-readable medium of claim 3, wherein recognizing images of the plurality of images as images of an identification document further comprises: 
identifying a least one security feature as a hologram based on the images of known identification documents (“By taking a series of photographs of the document and security features from a plurality of angles, the view from any number of predetermined angles can be compared to that of a known genuine document and/or security feature. It is therefore possible to automatically analyse the patterns of a known genuine document and its security features to use this as a baseline with which to compare a document to be verified. Preferred embodiments of the invention provide for a database of known genuine documents and their security features and characteristics by allowing a system manager to record the characteristics of genuine documents. This is done by capturing the patterns or characteristics of a genuine document by taking a series of photographs of the genuine document while pivoting or rotating the document around a fixed camera and recording and analysing the series of photographs captured. In this manner a document to be verified is compared to a known genuine document to determine the likelihood of the document to be genuine or a counterfeit.” [0028]).

Regarding Claim 10:
Aiello discloses a computing device (Fig. 1 ‘mobile phone 101’), comprising: 
a camera (‘a camera, memory, display and processor of a portable electronic device’ [0011]); 
at least one processor (‘a camera, memory, display and processor of a portable electronic device’ [0011]); and 
at least one non-transitory computer-readable medium comprising instructions which, when executed by the at least one processor, cause the computing device to perform a method of: 
capturing a plurality of images using the camera (Fig. 1: “a mobile phone 101 having a front camera 102 and back camera 103. A user 105 opens an App running on the phone and captures information from an identity document 104 with either the front or back camera… The camera takes at least one photograph, but preferably a series of photos or a video clip of the document and the app attempts to determine the type of identification document being held up from the information captured.” [0030]); and 
analyzing the captured images by: 
recognizing images of the plurality of images as images of an identification document (“The system preferably is pre populated with a plurality of different types of documents including identity documents from any jurisdiction or location as required. For example in countries where states or territories are responsible for licensing then each jurisdiction may have a different driver's license. Each license may have a different layout and different security measures including different holograms. To ensure the app works for any jurisdiction in the country, the format for each license is stored in the system and is searchable by the app when it scans a document… Once the document images are captured, the information obtained is checked to identify the form or type of document that is being held up.” [0030-0031]); 
computing the angle of the camera relative to the identification document for the recognized images of the plurality of images (e.g. “Referring to FIG. 2 there is shown an example of the directional analysis in which the app instructs the user on how to manoeuvre the identification document so as to allow the app and camera to take the necessary photographs to correctly analyse the hologram.  Using phone 101, user is prompted on the phone screen 105 to move the ID in the way of the directional lines 106 as directed. Using the directional analysis images of the ID are captured from a plurality of angles and any holograms are identified and captured. If the card type is know then the app instructs the user to move the card in a predetermined manner to capture the holograms know to be on a genuine card. In this way the app can direct the user to manoeuvre the ID as required so that it may collect the required images from each part of the card on which holograms are expected to be present.” [0033-0034]); 
identifying at least one security feature of the identification document (e.g. ‘holograms on the ID’) based on the recognized images taken at multiple angles (Fig. 4 “the user continues to move the ID as directed in vertical movements and with up and down motion to get a sufficient analysis of the ID surface. Depending on the ID card type and the lightning conditions of the environment, a flash on the mobile may be utilised to assist in identifying holograms. Use of the flash can in some instances assist in prominently showing various hologram types and colour variations” [0040]); and 
verifying validity of the at least one security feature based on the recognized images taken at multiple angles (Fig. 5 “the process allows for pattern matching of holograms at various angles. Each hologram reacts differently to at different angles and different dimensional situations along with different variations of luminosity in the ambient environment. Using the directional analysis the app is able to detect the various reactions of the hologram security feature as illustrated in FIG. 5. The reactions are then compare to how that specific hologram is expected to react in the given environment.  In the example of FIG. 5, there are 3 expected visual possibilities for the genuine hologram. These are depicted as 109, 110 and 111 that show visual outcomes for this hologram type with various light hitting. Through analysing the image of the hologram actually taken the app matches the hologram style and also match it with a possible hologram reaction. The app is also able to match the hologram with the alignments expected on the ID and the exact placement of the hologram on the ID. In this way the system can determine the likelihood of a hologram and ID being genuine or fake.” [0041-0042]).

Regarding Claim 11:
Aiello further discloses the computing device of claim 10, wherein capturing a plurality of images using a camera comprises: 
providing instructions to a user indicating at what angles the camera of the computing device should be held relative to the identification document (“Using phone 101, user is prompted on the phone screen 105 to move the ID in the way of the directional lines 106 as directed. Using the directional analysis images of the ID are captured from a plurality of angles and any holograms are identified and captured. If the card type is know then the app instructs the user to move the card in a predetermined manner to capture the holograms know to be on a genuine card. In this way the app can direct the user to manoeuvre the ID as required so that it may collect the required images from each part of the card on which holograms are expected to be present.” [0034]).

Regarding Claim 12:
Aiello further discloses the computing device of claim 10, wherein recognizing images of the plurality of images as images of an identification document comprises:
providing instructions to a user indicating at what angles the camera of the computing device should be held relative to the identification document (“Using phone 101, user is prompted on the phone screen 105 to move the ID in the way of the directional lines 106 as directed. Using the directional analysis images of the ID are captured from a plurality of angles and any holograms are identified and captured. If the card type is know then the app instructs the user to move the card in a predetermined manner to capture the holograms know to be on a genuine card. In this way the app can direct the user to manoeuvre the ID as required so that it may collect the required images from each part of the card on which holograms are expected to be present.” [0034]);
processing images of the plurality of images captured by the user by identifying regions of the images comprising an identification document (“While it is possible to take a single series of images for each area of the card and then conduct the analysis, for increased accuracy the software engine determines the adequate amount images series that should be taken for each area of the ID. Once each area of the ID has been suitably exposed and the required images captured to perform the analysis then the user will be advised to move to another area of the ID or that the process is complete.” [0038]); and 
comparing the identified regions of the images to images of known identification documents (“The holograms on the ID are exposed as seen in FIG. 4. Each pass of the vertical or horizontal movement is captured and the series of images are compared against the trained analysis in pattern that has been trained into the app engine.” [0037]).

Regarding Claim 13:
Aiello further discloses the computing device of claim 12, wherein the images of known identification documents are stored remotely (“By comparing the photographed hologram viewpoints with a predetermined verified and known genuine hologram, the preferred embodiment of the invention can determine whether the hologram being photographed is likely to be genuine or likely to be counterfeit. Processing of the photographs or images is done on a mobile phone in the preferred embodiment although in some embodiments images can be processed on a server if necessary or advantageous.” [0015]).

Regarding Claim 16:
Aiello further discloses the computing device of claim 11, wherein recognizing images of the plurality of images of an identification document further comprises: identifying a least one security feature as a hologram based on the images of known identification documents (“By taking a series of photographs of the document and security features from a plurality of angles, the view from any number of predetermined angles can be compared to that of a known genuine document and/or security feature. It is therefore possible to automatically analyse the patterns of a known genuine document and its security features to use this as a baseline with which to compare a document to be verified. Preferred embodiments of the invention provide for a database of known genuine documents and their security features and characteristics by allowing a system manager to record the characteristics of genuine documents. This is done by capturing the patterns or characteristics of a genuine document by taking a series of photographs of the genuine document while pivoting or rotating the document around a fixed camera and recording and analysing the series of photographs captured. In this manner a document to be verified is compared to a known genuine document to determine the likelihood of the document to be genuine or a counterfeit.” [0028]).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al. (US 2018/0091672) in view of Czyzewski (US 2016/0292950). 

Regarding Claim 4:
Aiello further discloses the at least one non-transitory computer-readable medium of claim 3, wherein computing the angle of the camera relative to the identification document comprises: 
determining locations of marker features (Aiello: e.g. ‘built in holograms’) of the identification document based on images of known identification documents (Aiello: “Once the document images are captured, the information obtained is checked to identify the form or type of document that is being held up. Along with the form of document is stored the hologram matrix information for each document type stored. The hologram matrix format is the assigned hologram style, design and positioning for a document type as applied by the issuing authority it originates from.” [0031]);

Aiello does not expressly disclose projecting the marker features of the identification document onto the image plane of the camera for each image of the plurality of images.
Czyzewski discloses projecting the marker features of the identification document onto the image plane of the camera for each image of the plurality of images (Czyzewski: “FIG. 3 illustrates how a camera 500 captures at least two still images, each image from a different position. Recognition of the gauge markets 200 in said at least two images allows estimating the projective transformation of the plane 101 of the implanted gauge markers 200 that is a result of the camera relative motion 610: One image is transformed to the other one by using the calculated transformation. Since the transformation is based on the gauge markers plane 101, any elevated feature (i.e. having a height) which is outside this plane, will not be transformed accurately. As a result, and as shown in FIG. 3B in the differences between the first position image and the transformed image of the second position, the distance 304 between the original position of a dot and the transformed position will be “zero” if the dots reside in the gauge markers plane 101 and “one” if the dots reside in a different plane (FIG. 3C).” [0045]).
Aiello in view of Czyzewski are combinable because they are from the same field of endeavor of image processing; e.g. both disclose determining the authenticity of a pattern such as a 3D pattern such as a hologram which is on a driving license.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose projecting the marker features of the identification document onto the image plane of the camera for each image of the plurality of images.
The suggestion/motivation for doing so to provide better security and simpler authentication means as disclosed by Czyzewski in the background of invention.  Therefore, it would have been obvious to combine Aiello with Czyzewski to obtain the invention as specified in claim 4.

Regarding Claim 14:
Aiello further discloses the computing device of claim 12, wherein computing the angle of the camera relative to the identification document comprises: determining locations of marker features (Aiello: e.g. ‘built in holograms’) of the identification document based on the images of known identification documents (Aiello: “Once the document images are captured, the information obtained is checked to identify the form or type of document that is being held up. Along with the form of document is stored the hologram matrix information for each document type stored. The hologram matrix format is the assigned hologram style, design and positioning for a document type as applied by the issuing authority it originates from.” [0031]);
Aiello does not expressly disclose projecting the marker features of the identification document onto the image plane of the camera for each image of the plurality of images.
Czyzewski discloses projecting the marker features of the identification document onto the image plane of the camera for each image of the plurality of images (Czyzewski: “FIG. 3 illustrates how a camera 500 captures at least two still images, each image from a different position. Recognition of the gauge markets 200 in said at least two images allows estimating the projective transformation of the plane 101 of the implanted gauge markers 200 that is a result of the camera relative motion 610: One image is transformed to the other one by using the calculated transformation. Since the transformation is based on the gauge markers plane 101, any elevated feature (i.e. having a height) which is outside this plane, will not be transformed accurately. As a result, and as shown in FIG. 3B in the differences between the first position image and the transformed image of the second position, the distance 304 between the original position of a dot and the transformed position will be “zero” if the dots reside in the gauge markers plane 101 and “one” if the dots reside in a different plane (FIG. 3C).” [0045]).
Aiello in view of Czyzewski are combinable because they are from the same field of endeavor of image processing; e.g. both disclose determining the authenticity of a pattern such as a 3D pattern such as a hologram which is on a driving license.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose projecting the marker features of the identification document onto the image plane of the camera for each image of the plurality of images.
The suggestion/motivation for doing so to provide better security and simpler authentication means as disclosed by Czyzewski in the background of invention.  Therefore, it would have been obvious to combine Aiello with Czyzewski to obtain the invention as specified in claim 14.

Regarding Claim 15:
The proposed combination of Aiello in view of Czyzewski further discloses the computing device of claim 14, wherein determining the angle of the image plane of the camera relative to the plane of the identification document further comprises: determining a projection of pre-defined marker features of the identification document onto the image plane of the camera (Czyzewski: “FIG. 3 illustrates how a camera 500 captures at least two still images, each image from a different position. Recognition of the gauge markets 200 in said at least two images allows estimating the projective transformation of the plane 101 of the implanted gauge markers 200 that is a result of the camera relative motion 610: One image is transformed to the other one by using the calculated transformation. Since the transformation is based on the gauge markers plane 101, any elevated feature (i.e. having a height) which is outside this plane, will not be transformed accurately. As a result, and as shown in FIG. 3B in the differences between the first position image and the transformed image of the second position, the distance 304 between the original position of a dot and the transformed position will be “zero” if the dots reside in the gauge markers plane 101 and “one” if the dots reside in a different plane (FIG. 3C).” [0045]).
Aiello in view of Czyzewski are combinable because they are from the same field of endeavor of image processing; e.g. both disclose determining the authenticity of a pattern such as a 3D pattern such as a hologram which is on a driving license.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein determining the angle of the image plane of the camera relative to the plane of the identification document further comprises: determining a projection of pre-defined marker features of the identification document onto the image plane of the camera.  The suggestion/motivation for doing so to provide better security and simpler authentication means as disclosed by Czyzewski in the background of invention.  Therefore, it would have been obvious to combine Aiello with Czyzewski to obtain the invention as specified in claim 15.

15.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al. (US 2018/0091672) in view of Rapoport et al. (US 2019/0034680). 

Regarding Claim 6:
Aiello discloses the at least one non-transitory computer-readable medium of claim 5, but does not expressly disclose wherein verifying validity of the at least one security feature comprises: 
comparing an intensity value of each pixel of the identified regions with an intensity value of each pixel of an identified region of a mean image, the mean image being an image formed by averaging the plurality of images.
Rapoport discloses wherein verifying validity of the at least one security feature comprises: comparing an intensity value of each pixel of the identified regions with an intensity value of each pixel of an identified region of a mean image, the mean image being an image formed by averaging the plurality of images (Rapoport: “Once the at least one single-color image data set 34 is produced in box 34, the at least one single-color image data set 34 is compared with a stored data set for the corresponding color that is representative of authentic information for the intrinsic portion 20, as represented in box 70 of FIGS. 1 and 2. In embodiments, the plurality of single-color image data sets 34 are compared with stored data sets for the respective single colors. Comparison of the at least one single-color image data set 34 with the stored data set may be conducted independent of and separate from any analysis of non-color data obtained from preconfigured security features, e.g., magnetic, temporal, RFID, or other non-color properties of security features that are often employed to conduct authentication analysis. The comparison can be conducted using the microprocessor 14 of the portable computing device 12, with the microprocessor 14 accessing the database 18 in the non-transitive storage medium to obtain the stored data set. The stored data set corresponds to the single-color image data set 34 for the intrinsic portion 20, and a correlation function may be applied between the respective data sets for purposes of assessing differences between the data sets. For example, in embodiments, an integral of intensity values for can be taken for the pixels in the single-color image data sets 34 and compared to the stored data sets, with the comparison conducted for the same set of pixels in both the stored data sets and the single-color image data sets 34. A distribution function can be developed for the particular product based upon replicated datasets, with statistical methodology applied based on the measured standard deviation from the mean. The comparison of the intensity values in the single-color image data sets 34 to the stored data sets can then be assessed based upon the distribution function.” [0025]).
Aiello in view of Rapoport are combinable because they are from the same field of endeavor of image processing; e.g. both disclose determining the authenticity of a bank check.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose comparing an intensity value of each pixel of the identified regions with an intensity value of each pixel of an identified region of a mean image, the mean image being an image formed by averaging the plurality of images.  The suggestion/motivation for doing so to prevent fraud as disclosed by Rapoport in the background of invention.  Therefore, it would have been obvious to combine Aiello with Rapoport to obtain the invention as specified in claim 6.	

Regarding Claim 17:
Aiello discloses the computing device of claim 16, but does not expressly disclose wherein verifying validity of the at least one security feature comprises: comparing an intensity value of each pixel of the identified regions with an intensity value of each pixel of an identified region of a mean image, the mean image being an image formed by averaging the plurality of images.
Rapoport discloses wherein verifying validity of the at least one security feature comprises: comparing an intensity value of each pixel of the identified regions with an intensity value of each pixel of an identified region of a mean image, the mean image being an image formed by averaging the plurality of images (Rapoport: “Once the at least one single-color image data set 34 is produced in box 34, the at least one single-color image data set 34 is compared with a stored data set for the corresponding color that is representative of authentic information for the intrinsic portion 20, as represented in box 70 of FIGS. 1 and 2. In embodiments, the plurality of single-color image data sets 34 are compared with stored data sets for the respective single colors. Comparison of the at least one single-color image data set 34 with the stored data set may be conducted independent of and separate from any analysis of non-color data obtained from preconfigured security features, e.g., magnetic, temporal, RFID, or other non-color properties of security features that are often employed to conduct authentication analysis. The comparison can be conducted using the microprocessor 14 of the portable computing device 12, with the microprocessor 14 accessing the database 18 in the non-transitive storage medium to obtain the stored data set. The stored data set corresponds to the single-color image data set 34 for the intrinsic portion 20, and a correlation function may be applied between the respective data sets for purposes of assessing differences between the data sets. For example, in embodiments, an integral of intensity values for can be taken for the pixels in the single-color image data sets 34 and compared to the stored data sets, with the comparison conducted for the same set of pixels in both the stored data sets and the single-color image data sets 34. A distribution function can be developed for the particular product based upon replicated datasets, with statistical methodology applied based on the measured standard deviation from the mean. The comparison of the intensity values in the single-color image data sets 34 to the stored data sets can then be assessed based upon the distribution function.” [0025]).
Aiello in view of Rapoport are combinable because they are from the same field of endeavor of image processing; e.g. both disclose determining the authenticity of a bank check.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose comparing an intensity value of each pixel of the identified regions with an intensity value of each pixel of an identified region of a mean image, the mean image being an image formed by averaging the plurality of images.  The suggestion/motivation for doing so to prevent fraud as disclosed by Rapoport in the background of invention.  Therefore, it would have been obvious to combine Aiello with Rapoport to obtain the invention as specified in claim 17.

16.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al. (US 2018/0091672) in view of Alasia et al. (US 2008/0267514). 

Regarding Claim 7:
Aiello discloses the at least one non-transitory computer-readable medium of claim 3, however Aiello does not expressly disclose wherein recognizing images of the plurality of images as images of an identification document further comprises: identifying at least one security feature as being a lenticular feature comprising at least one of a lenticular image and lenticular text.
Alasia discloses wherein recognizing images of the plurality of images as images of an identification document further comprises: identifying at least one security feature as being a lenticular feature comprising at least one of a lenticular image and lenticular text (Alasia: “Encoded images of particular significance to the present invention are those that are configured to be optically decoded using a lens-based decoding device. Such images take advantage of the ability of certain types of lenses (e.g., a lenticular lens) to sample image content based on their optical characteristics. For example, a lenticular lens can be used to sample and magnify image content based on the lenticule frequency of the lens. The images used are typically encoded by one of several methods that involve establishing a regularized periodic pattern having a frequency corresponding to that of the lenticular lens to be used as a decoder, then introducing distortions of the pattern that corresponds to the content of the image being encoded. These distortions may be made so small as to render the image difficult or impossible to discern from the regularized pattern with the naked eye.” [0019]; “FIG. 1, an encoded image 10 may be established using a primary or source authentication image 20 and a secondary authentication image 40, which is embedded into the primary image 20 in such a way that the secondary image 40 can only be viewed with a decoding device 30 of a predetermined frequency. The primary image may be a blank gray or colored background image as in the encoded image 10 of FIG. 1 or may include visible image content such as a design or photograph or any other form of indicia. The secondary image may also be any form of image or indicia and may include indicia related in some way to the primary image. In the example encoded image 10, the secondary image 40 is a repeating pattern based on the words "Department of Transportation." The secondary image can be separately encoded then merged or embedded into the primary image or the process of embedding may be accomplished in such a way that the secondary image is encoded as it is embedded. As shown in FIG. 1, the secondary image may be viewed by placing the decoding device 30 over the encoded image 10 at the correct orientation. In the example of FIG. 1, the decoding device has a horizontal axis 32 and a vertical axis 34 and the encoded image 10 has a horizontal axis 22 and a vertical axis 24. The secondary image 40 is revealed when the horizontal axis 32 of the decoding device 30 is oriented at the decoding angle a with respect to the horizontal axis 22 of the encoded image 10. The decoding angle a is an encoding parameter that is established prior to encoding and embedding the secondary image.” [0020]).
Aiello in view of Alasia are combinable because they are from the same field of endeavor of image processing; e.g. both disclose determining the authenticity of e.g.  drivers license or a bank check.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein recognizing images of the plurality of images as images of an identification document further comprises: identifying at least one security feature as being a lenticular feature comprising at least one of a lenticular image and lenticular text.
The suggestion/motivation for doing so to deter individuals from producing fraudulent licenses and prevent the sale of tobacco and alcohol to under age persons as disclosed by Alasia at ¶ [0066].  Therefore, it would have been obvious to combine Aiello with Alasia to obtain the invention as specified in claim 7.

Regarding Claim 18:
Aiello discloses the computing device of claim 12, however Aiello does not expressly disclose wherein recognizing images of the plurality of images of as images of an identification document further comprises: identifying at least one of the security features as being a lenticular feature comprising at least one of a lenticular image and lenticular text.
Alasia discloses wherein recognizing images of the plurality of images as images of an identification document further comprises: identifying at least one of the security features as being a lenticular feature comprising at least one of a lenticular image and lenticular text (Alasia: “Encoded images of particular significance to the present invention are those that are configured to be optically decoded using a lens-based decoding device. Such images take advantage of the ability of certain types of lenses (e.g., a lenticular lens) to sample image content based on their optical characteristics. For example, a lenticular lens can be used to sample and magnify image content based on the lenticule frequency of the lens. The images used are typically encoded by one of several methods that involve establishing a regularized periodic pattern having a frequency corresponding to that of the lenticular lens to be used as a decoder, then introducing distortions of the pattern that corresponds to the content of the image being encoded. These distortions may be made so small as to render the image difficult or impossible to discern from the regularized pattern with the naked eye.” [0019]; “FIG. 1, an encoded image 10 may be established using a primary or source authentication image 20 and a secondary authentication image 40, which is embedded into the primary image 20 in such a way that the secondary image 40 can only be viewed with a decoding device 30 of a predetermined frequency. The primary image may be a blank gray or colored background image as in the encoded image 10 of FIG. 1 or may include visible image content such as a design or photograph or any other form of indicia. The secondary image may also be any form of image or indicia and may include indicia related in some way to the primary image. In the example encoded image 10, the secondary image 40 is a repeating pattern based on the words "Department of Transportation." The secondary image can be separately encoded then merged or embedded into the primary image or the process of embedding may be accomplished in such a way that the secondary image is encoded as it is embedded. As shown in FIG. 1, the secondary image may be viewed by placing the decoding device 30 over the encoded image 10 at the correct orientation. In the example of FIG. 1, the decoding device has a horizontal axis 32 and a vertical axis 34 and the encoded image 10 has a horizontal axis 22 and a vertical axis 24. The secondary image 40 is revealed when the horizontal axis 32 of the decoding device 30 is oriented at the decoding angle a with respect to the horizontal axis 22 of the encoded image 10. The decoding angle a is an encoding parameter that is established prior to encoding and embedding the secondary image.” [0020]).
Aiello in view of Alasia are combinable because they are from the same field of endeavor of image processing; e.g. both disclose determining the authenticity of e.g.  drivers license or a bank check.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein recognizing images of the plurality of images as images of an identification document further comprises: identifying at least one of the security features as being a lenticular feature comprising at least one of a lenticular image and lenticular text.  The suggestion/motivation for doing so to deter individuals from producing fraudulent licenses and prevent the sale of tobacco and alcohol to under age persons as disclosed by Alasia at ¶ [0066].  Therefore, it would have been obvious to combine Aiello with Alasia to obtain the invention as specified in claim 18.

17.	Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al. in view of Alasia et al. as applied to claims 7 and 18 above, and further in view of Lei et al. (US 2009/0154778).

Regarding Claim 8:
The proposed combination of Aiello in view of Alasia discloses at least one non-transitory computer-readable medium of claim 7, however they do not expressly disclose wherein verifying validity of the at least one security feature comprises: 
using template matching methods to determine validity of the lenticular image.
Lei discloses wherein verifying validity of the at least one security feature comprises: using template matching methods to determine validity of the lenticular image (Lei: “Upon identifying the unknown document (unless no match is found and the document is rejected), host system 20 may authenticate the security document based upon the availability of certain security features specific to the particular document type object identified during verification (56). For example, the identification process may result in identification of the security document as a United States passport document type object. Host system 20, during authentication, may access the United States passport document type object within data structure 34 to determine security features relevant to authenticating a United States passport. Host system 20 may next invoke the correct processes referenced by the document type object to begin authenticating all relevant security features by, for example, reading a MRZ, performing various image template matching algorithms that search for watermarks, reflective insignia, or other such markings, and scan the text for consistency. Once complete, host system 20 may display the result of the identification process, the authentication process, or both and other collected information to a user via display 43 or produce any other suitable audio or visual indicator (58).” [0060]; “In this case, placing a lenticular decoding lens with the same screening frequency makes the encoded letters "SI" visible in the image 282 of FIG. 16B. The techniques described herein may readily be applied to such images.” [0119]).
Aiello, Alasia & Lei are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of verifying the authenticity of important identification documents such as licenses and passports.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein verifying validity of the at least one security feature comprises: using template matching methods to determine validity of the lenticular image.  The suggestion/motivation for doing so is to confirm the authenticity of security documents as disclosed by Lei in the background of invention.  Therefore, it would have been obvious to combine Aiello, Alasia & Lei to obtain the invention as specified in claim 8.

Regarding Claim 9:
The proposed combination of Aiello in view of Alasia discloses the at least one non-transitory computer-readable medium of claim 7, wherein verifying validity of the at least one security feature comprises: 
identifying a region around the lenticular text; processing the region of at least one of the images of the plurality of images using binarization methods; and extracting text from at least one processed region.
Lei discloses wherein wherein verifying validity of the at least one security feature comprises: identifying a region around the lenticular text (Lei: “FIG. 11C shows graphic representation 194C of the captured image, where each of the plurality of connected regions 196A-196N maps to one of nodes 198A-198N (190). Each of nodes 198A-198N may also specify relationships between other nodes.” [0095]); processing the region of at least one of the images of the plurality of images using binarization methods (Lei: “FIGS. 11A-11C are exemplary images illustrating the state of the captured image as document identification module 40 of FIG. 2, executes a layout matching process 164A of FIG. 9. FIG. 11A shows captured image 194A after it has undergone image processing and binarization (182). Although not required to implement layout matching process 164A, the results of applying layout matching process 164A may be greatly enhanced by performing such image processing. FIG. 11B shows captured image 194B after it has undergone document segmentation (184).” [0095]); and 
extracting text from at least one processed region (Lei: “The document identification module 40 is not limited only by these two methods and provides a flexible programming structure to incorporate new methods. Some other commonly useable identification methods include document size, dominant colors, blankness, grey histogram, OCR result of text and barcode, template matching and etc.” [0092]).
Aiello, Alasia & Lei are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of verifying the authenticity of important identification documents such as licenses and passports.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein verifying validity of the at least one security feature comprises: identifying a region around the lenticular text; processing the region of at least one of the images of the plurality of images using binarization methods; and extracting text from at least one processed region.
The suggestion/motivation for doing so is to confirm the authenticity of security documents as disclosed by Lei in the background of invention.  Therefore, it would have been obvious to combine Aiello, Alasia & Lei to obtain the invention as specified in claim 9.

Regarding Claim 19. 
The proposed combination of Aiello in view of Alasia discloses the computing device of claim 18, however they do not expressly disclose wherein verifying validity of the at least one security feature further comprises: identifying a region around the lenticular text; processing the region of at least one of the images of the plurality of images using binarization methods; and extracting text from at least one processed region.
Lei discloses wherein wherein verifying validity of the at least one security feature comprises: identifying a region around the lenticular text (Lei: “FIG. 11C shows graphic representation 194C of the captured image, where each of the plurality of connected regions 196A-196N maps to one of nodes 198A-198N (190). Each of nodes 198A-198N may also specify relationships between other nodes.” [0095]); processing the region of at least one of the images of the plurality of images using binarization methods (Lei: “FIGS. 11A-11C are exemplary images illustrating the state of the captured image as document identification module 40 of FIG. 2, executes a layout matching process 164A of FIG. 9. FIG. 11A shows captured image 194A after it has undergone image processing and binarization (182). Although not required to implement layout matching process 164A, the results of applying layout matching process 164A may be greatly enhanced by performing such image processing. FIG. 11B shows captured image 194B after it has undergone document segmentation (184).” [0095]); and 
extracting text from at least one processed region (Lei: “The document identification module 40 is not limited only by these two methods and provides a flexible programming structure to incorporate new methods. Some other commonly useable identification methods include document size, dominant colors, blankness, grey histogram, OCR result of text and barcode, template matching and etc.” [0092]).
Aiello, Alasia & Lei are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of verifying the authenticity of important identification documents such as licenses and passports.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein verifying validity of the at least one security feature comprises: identifying a region around the lenticular text; processing the region of at least one of the images of the plurality of images using binarization methods; and extracting text from at least one processed region.
The suggestion/motivation for doing so is to confirm the authenticity of security documents as disclosed by Lei in the background of invention.  Therefore, it would have been obvious to combine Aiello, Alasia & Lei to obtain the invention as specified in claim 19.

Regarding Claim 20:
The proposed combination of Aiello in view of Alasia discloses the computing device of claim 18, however they do not expressly disclose wherein verifying validity of the at least one security feature further comprises: identifying a region around the lenticular text; processing the region of at least one of the images of the plurality of images using binarization methods; and extracting text from at least one processed region.
Lei discloses wherein wherein verifying validity of the at least one security feature comprises: identifying a region around the lenticular text (Lei: “FIG. 11C shows graphic representation 194C of the captured image, where each of the plurality of connected regions 196A-196N maps to one of nodes 198A-198N (190). Each of nodes 198A-198N may also specify relationships between other nodes.” [0095]); processing the region of at least one of the images of the plurality of images using binarization methods (Lei: “FIGS. 11A-11C are exemplary images illustrating the state of the captured image as document identification module 40 of FIG. 2, executes a layout matching process 164A of FIG. 9. FIG. 11A shows captured image 194A after it has undergone image processing and binarization (182). Although not required to implement layout matching process 164A, the results of applying layout matching process 164A may be greatly enhanced by performing such image processing. FIG. 11B shows captured image 194B after it has undergone document segmentation (184).” [0095]); and 
extracting text from at least one processed region (Lei: “The document identification module 40 is not limited only by these two methods and provides a flexible programming structure to incorporate new methods. Some other commonly useable identification methods include document size, dominant colors, blankness, grey histogram, OCR result of text and barcode, template matching and etc.” [0092]).
Aiello, Alasia & Lei are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of verifying the authenticity of important identification documents such as licenses and passports.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein verifying validity of the at least one security feature comprises: identifying a region around the lenticular text; processing the region of at least one of the images of the plurality of images using binarization methods; and extracting text from at least one processed region.  The suggestion/motivation for doing so is to confirm the authenticity of security documents as disclosed by Lei in the background of invention.  Therefore, it would have been obvious to combine Aiello, Alasia & Lei to obtain the invention as specified in claim 20.

18.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al. (US 2018/0091672) in view of Lowe et al. (US 10,599,934).

Regarding Claim 21:
Aiello discloses the computing device of claim 10, but does not expressly disclose wherein the method further comprises using the at least one processor to identify a plurality of images as comprising at least one of images of a live user and images of a spoof attack.
Lowe discloses wherein the method further comprises using the at least one processor to identify a plurality of images as comprising at least one of images of a live user and images of a spoof attack (Lowe: “This document presents a video analysis method in which video and/or images captured using an image acquisition device of a biometric authentication system are analyzed to determine if the video or images correspond to an actual live person, or to an alternative representation of the live person (e.g., a video recording of the live person). If the captured video or images are not determined to correspond to a live person, any further processing of the captured video or images by the biometric authentication system can be stopped, and any corresponding access attempt can be prevented immediately.  Many biometric authentication systems involve authenticating a user to a secure system based on recognizing the user's face, eye-print, iris etc. Such biometric authentication systems involve capturing one or more video or images of a user, and executing corresponding recognition processes on the captured image. Malicious attempts to breach the security of such biometric authentication systems can include presenting an alternative representation of a live person to gain access to an account or other privileges associated with the identity of the corresponding live person. Such attacks are generally known as spoof attacks, and the reliability/security of a biometric authentication system can be determined by the ability of the system to differentiate between a live person and corresponding alternative representations (also referred to as spoofs).”  (Col. 3, lines 12-48)).
Aiello in view of Lowe are combinable because they are from the same field of endeavor of image processing; e.g. both disclose if images captured using an image acquisition device are authentic.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a plurality of images as comprising at least one of images of a live user and images of a spoof attack.  The suggestion/motivation for doing so is to “allow for determining whether captured video or images correspond to an actual live person or a spoof alternative representation such as a video recording of the live person. Upon detecting that the captured video or images are a spoof, any further processing of the video or images to allow access to the corresponding secure system can be prevented, thereby adding an added layer of security to the system.” as disclosed by Lowe at Col. 3, lines 44-47.  Therefore, it would have been obvious to combine Aiello with Lowe to obtain the invention as specified in claim 21.

Regarding Claim 22:
The proposed combination of Aiello in view of Lowe further discloses the computing system of claim 21, wherein identifying a plurality of images as comprising at least one of images of a live user and images of a spoof attack comprises: 
accessing a plurality of images comprising a face obtained by a camera (Lowe: “The kiosk 106 can include a camera 108 that is configured to capture videos and images of users interacting with the kiosk 106, such as a user 110, who is within a field of view 112 of the camera 108. The captured videos and images may be processed to identify/authenticate valid users, and/or permit or deny access to the services/products being offered through the kiosk 106. As described below, a captured video can be used to authenticate a user, based on an optokinetic response.” Col. 5, lines 4-12); 
providing the plurality of images to a trained deep learning model to obtain output indicating one or more likelihoods that the plurality of images comprise images of a live user and one or more likelihoods that the plurality of images comprise images of a spoof attack (Lowe: “In some implementations, a series of classifiers is used. For instance, one or more neural networks can be used. In some implementations, a LSTM (Long Short-Term Memory) neural network is used.  Operations of the process 400 include determining, by comparing the ocular data to one or more reference patterns, whether the captured video is an alternative representation of a live person (450). A determination can be made whether the degree of match exceeds a predefined threshold degree of match. If the degree of match does not exceed the threshold degree of match, a determination can be made that the video is an alternative representation of a live person, rather than an actual live person (e.g., due to an absence of an expected response). The threshold degree of match can be a degree of match corresponding to a minimum confidence level that the observed ocular response matches the expected ocular response. For eye movement, a determination can be made whether the degree of match is sufficient (e.g., at or above a threshold) to indicate that the gathered eye angles represent an observed optokinetic nystagmus. In some implementations, the degree of match is one signal among other signals that can be used for a liveness assessment. A liveness assessment can be based on an aggregation of the degree of match and the other signals, for example.” Col. 11, lines 10-33); and 
identifying the plurality of images as comprising at least one of a live user and a spoof attack based on the output obtained from the trained deep learning model (Lowe: Fig. 4 flowchart “Operations of the process 400 include determining, by comparing the ocular data to the one or more reference patterns, that the captured video is an alternative representation of a live person (e.g., a Yes determination at 450). Responsive to determining that the subject in the captured video is an alternative representation of a live person, access to the secured system is prevented (460).  As another example, when the captured video is not an alternative representation of a live person (e.g., the captured video is of a live person), access to the secured system can be granted (470).” Col. 11, lines 34-44).
Aiello in view of Lowe are combinable because they are from the same field of endeavor of image processing; e.g. both disclose if images captured using an image acquisition device are authentic.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein identifying a plurality of images as comprising at least one of images of a live user and images of a spoof attack comprises: accessing a plurality of images comprising a face obtained by a camera;  providing the plurality of images to a trained deep learning model to obtain output indicating one or more likelihoods that the plurality of images comprise images of a live user and one or more likelihoods that the plurality of images comprise images of a spoof attack; and identifying the plurality of images as comprising at least one of a live user and a spoof attack based on the output obtained from the trained deep learning model.
The suggestion/motivation for doing so is to “allow for determining whether captured video or images correspond to an actual live person or a spoof alternative representation such as a video recording of the live person. Upon detecting that the captured video or images are a spoof, any further processing of the video or images to allow access to the corresponding secure system can be prevented, thereby adding an added layer of security to the system.” as disclosed by Lowe at Col. 3, lines 44-47.  Therefore, it would have been obvious to combine Aiello with Lowe to obtain the invention as specified in claim 22.

19.	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Aiello in view of Lowe as applied to claim 22 above, and further in view of Streit (US 11,170,084).

Regarding Claim 23:
The proposed combination of Aiello in view of Lowe further discloses the computing system of claim 22, wherein the trained deep learning model comprises at least one feedback network (Lowe: “In some implementations, a series of classifiers is used. For instance, one or more neural networks can be used. In some implementations, a LSTM (Long Short-Term Memory) neural network is used.” Col. 11, lines 10-13), however Aiello in view of Lowe do not expressly disclose wherein the trained deep learning model comprises at least one convolutional neural network.
	Streit discloses wherein the trained deep learning model comprises at least one convolutional neural network (Streit: “As depicted in FIG. 2B, preferably included among the software modules 130 are an analysis module 174, an enrollment module 176, a database module 178, an authentication module 180, a communication module 182, and a machine learning module 184, which are executed by the system server's processor 210. The machine learning module 184 may be configured to execute one or more neural networks, including partially- or fully-connected neural networks, Long Short Term Memory (LSTM) neural networks, convolution neural networks (CNNs), or other neural networks. For example, the machine learning module 184 may be configured to execute one or more neural networks according to one or more neural network models stored in the machine learning model 282. The machine learning model 282 may store templates of neural networks to be executed to facilitate execution of the one or more neural networks by the machine learning module 184. In at least one embodiment, the machine learning model 282 may be further configured to train the stored neural networks and provide the trained neural networks to the machine learning module 184.” Col. 10, lines 43-63).
Aiello, Lowe & Streit are combinable because they are from the same field of endeavor of image processing; e.g. all disclose if images captured using an image acquisition device are authentic.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to discloses wherein the trained deep learning model comprises at least one convolutional neural network.  The suggestion/motivation for doing so is to prevent access to access-controlled content of the mobile computing devices to unauthorized parties as disclosed by Streit in the background of invention.  Therefore, it would have been obvious to combine Aiello, Lowe & Streit to obtain the invention as specified in claim 23.

Regarding Claim 24:
The proposed combination of Aiello, Lowe & Streit further discloses the computing system of claim 23, wherein the trained deep learning model is trained based on any one of: 
training data built from facial depth features created by a three-dimensional morphable face model; training data built from facial feature locations (Streit: “The information captured by the front and back cameras may be captured to measure ambient light, determine dimensions of an ambient space, classify ambient objects, and analyze ultraviolet light. The information captured by the front and back camera may also include user facial biometric information which may be analyzed in connection with passively-enrolled facial features. Passive enrollment of a user's facial features may include passively learning a user's facial features by analyzing the user's facial features over time. The information captured by the physiological sensor may include information indicative of a physiological state of the user. For example, the information indicative of the physiological state of the user may include information indicative of a blood pressure of the user.” Col. 15, line 58 – Col. 16, line 4); and feedback from the at least one feedback network.
Aiello, Lowe & Streit are combinable because they are from the same field of endeavor of image processing; e.g. all disclose if images captured using an image acquisition device are authentic.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the trained deep learning model is trained based on any one of: training data built from facial depth features created by a three-dimensional morphable face model; training data built from facial feature locations; and feedback from the at least one feedback network.  The suggestion/motivation for doing so is to prevent access to access-controlled content of the mobile computing devices to unauthorized parties as disclosed by Streit in the background of invention.  Therefore, it would have been obvious to combine Aiello, Lowe & Streit to obtain the invention as specified in claim 24.

20.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Aiello in view of Lowe as applied to claim 22 above and further in view of Yang et al. (US 2020/0104471).

Regarding Claim 25:
The proposed combination of Aiello in view of Lowe discloses the computing system of claim 22, wherein the trained deep learning model is configured to identify spoof attacks including pre-recorded videos comprising a face (Lowe: “The technology described herein improves security/reliability of biometric authentication systems that rely on recognizing a user based on face recognition, eye-print recognition, iris recognition etc. Specifically, this document describes preprocessing steps that allow for determining whether captured video or images correspond to an actual live person or a spoof alternative representation such as a video recording of the live person.” Col. 3, lines 23-48), still images comprising a face (Lowe: “The kiosk 106 can include a camera 108 that is configured to capture videos and images of users interacting with the kiosk 106, such as a user 110, who is within a field of view 112 of the camera 108. The captured videos and images may be processed to identify/authenticate valid users, and/or permit or deny access to the services/products being offered through the kiosk 106.” Col. 5, lines 4-12), however they do not expressly disclose live users wearing a mask.
	Yang discloses live users wearing a mask (Yang: “More particularly, some spoofing objects (i.e., printed pictures, videos, 3D masks, etc.) may produce a similar reflectance image as a human face does under certain illumination conditions. By emitting two or more illumination sets with different illumination conditions, an embodiment may be able to better differentiate between a spoofing object and a real human face. Responsive to determining that the object corresponds to a human face instead of a non-human object, an embodiment may thereafter conduct conventional facial feature detection on the human user to identify if the human user is associated with an authorized user.” [0032]).
Aiello, Lowe & Yang are combinable because they are from the same field of endeavor of image processing; e.g. all disclose if images captured using an image acquisition device are authentic.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose disclose live users wearing a mask.  The suggestion/motivation for doing so is to determine if the human user is an authorized user and not attempting to spoof the system as disclosed by Yang at ¶ [0014].  Therefore, it would have been obvious to combine Aiello, Lowe & Yang to obtain the invention as specified in claim 25.

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US 2018/0099521) discloses a multilayer laminate identification document including an outer layer having a contoured surface image formed therein via laser ablation. The contoured surface image has contours based on a digital monochrome image, and has a first appearance when viewed in reflected light at a first angle and a second, different appearance when viewed in reflected light at a second, different angle. The multilayer laminate identification document is formed by generating a second digital monochrome image with continuous pixel patterns from a first digital monochrome image, and irradiating the surface of the identification document with a laser using the second digital monochrome image as a guide to form a contoured surface image in the surface of the identification document.
Touret et al. (US 2018/0005027) discloses a method for authenticating at least one document having a predetermined format and carrying at least one security pattern of appearance that varies as a function of an angle of observation, the method comprising the steps of: capturing at least one image of the document; determining a camera angle by comparing geometric characteristics detected in the document and stored predetermined geometric characteristics; deducing an expected appearance for the security pattern; comparing the expected appearance with an appearance detected in the image of the document; and declaring the document authentic when the expected appearance matches the detected appearance.

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677